Title: A Bill to Promote the Progress of the Useful Arts, [1 December 1791]
From: Jefferson, Thomas
To: House of Representatives



[1 Dec. 1791]

Be it Enacted by the Senate and Representatives of the United States of America in Congress assembled, that when any person shall have invented any new and useful art, machine, or composition of matter, or any new and useful improvement on any art, machine, or composition of matter, and shall desire to have an exclusive property in the same, he shall pay into the Treasury of the United States the sum ofdollars, whereof he shall take a receipt from the Treasurer indorsed on the warrant of the Secretary of the Treasury in the usual form, and shall produce the same to the Secretary of State, in whose office he shall then deposit a description of the said inventions in writing and of the manner of using or process for compounding the same in such full, clear, and exact terms, as to distinguish the same from other things before known and to enable any person skilled in the art or science of which it is a branch, or with which it is most nearly connected to make, compound and use the same; and he shall accompany it with drawings and written references and also with exact models made in a strong and workmanlike manner where the nature of the case admits of drawings or models, and with specimens of the ingredients, and of the composition of matter, sufficient in quantity for the purpose of experiment, where the invention is of a composition of matter: and he shall be entitled to receive from the Secretary of State a certificate thereof under the seal of his office wherein shall be inserted a shorter and more general description of the thing invented to be furnished by the applicant himself, in terms sufficient to point out the general nature thereof, and to warn others against an interference therewith, a copy of which certificate as also of the warrant of the Secretary of the Treasury and Treasurer’s receipt he shall file of record in the Clerks office of every District Court of the United States, and shall publish three times in some one Gazette of each of the said Districts. After which it shall not be lawful for any person without the permission of the owner of the said invention or of his agents to make or sell the thing so invented and discovered, for the term of fourteen years from the date of the Treasurer’s receipt.
And be it further Enacted that it shall be lawful for the said inventor to assign his title and interest in the said invention at any time before or after the date of the Treasurer’s receipt, and the  assignee, having recorded the said assignment in the offices of the Secretary of State and of the Clerks of the District Courts, and published the same three times in some one Gazette of each District, shall thereafter stand in the place of the original inventor, both as to right and responsibility, and so the assignees of assignees to any degree. And any person making or selling the thing so invented without permission as aforesaid shall be liable to an action at law, and to such damages as a jury shall assess, unless he can shew that the same thing was known to others before the date of the Treasurer’s receipt, and can shew such probable grounds as the nature of a negative proof will admit that that knowledge was not derived from any party from, through or in whom the right is claimed, or unless he can shew on like grounds that he did not know that there existed an exclusive right to the said invention, or can prove that (the same is so unimportant and obvious that it ought not to be the subject of an exclusive right, or that) the description, model, specimen or ingredients deposited in the office of the Secretary of State do not contain the whole matter necessary to possess the public of the full benefit thereof after the expiration of the exclusive right, or that they contain superfluous matter intended to mislead the public, or that the effect pretended to cannot be produced by the means inscribed. Provided that where any State before it’s accession to the present form of Government, or the adoption of the said form by nine-States, shall have granted an exclusive right to any invention, the party claiming that right shall not be capable of obtaining an exclusive right under this act, but on relinquishing his right in and under such particular State, so as that obtaining equal benefits he may be subject to equal restrictions with the other Citizens of the United States, and of such relinquishment his obtaining an exclusive right under this Act shall be sufficient evidence.
Provided also that the persons whose applications for Patents were on the 1st. day of February in this present year, depending before the Secretary of State, Secretary at war, and Attorney General, according to the Act of 1790 for promoting the progress of useful arts, on complying with all the conditions of this act except the payment to the Treasurer herein before required, and instead of that payment obtaining from the said Secretary of State, Secretary at War and Attorney General, or any two them, a certificate of the date of his application, and recording and publishing the said certificate instead of the warrant and receipt of Treasury shall be within the purview of this act as if he had made such payment and his term of fourteen years shall be counted from the said date of his application.

And be it further Enacted that after the expiration of any exclusive right to an invention, the public shall have reasonable and sufficient access to the descriptions, drawings, models, and specimens, of the same, so as to be enabled to copy them; and moreover that the Secretary of State shall cause the said descriptions and drawings to be printed, engraved and published, on the best terms he can, to the expences of which the monies paid as before directed in to the Treasury shall be appropriated in the first place, and the balance to the purchase of books to form a public library at the seat of Government, under the direction of such persons as the President of the United States for the time being shall appoint.
And be it Enacted that the Act passed in the year 1790 intituled “An Act to promote the progress of the useful Arts,” be and is hereby repealed.
